
	

114 HR 4195 IH: To repeal the authorizations for office space, office expenses, franking and printing privileges, and staff for former Speakers of the House of Representatives.
U.S. House of Representatives
2015-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4195
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2015
			Mr. Jones (for himself, Mr. Massie, and Mr. Yoho) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To repeal the authorizations for office space, office expenses, franking and printing privileges,
			 and staff for former Speakers of the House of Representatives.
	
	
		1.Repeal of authorizations for former Speakers
			(a)Repeal of authorizations for office space, office expenses, franking and printing privileges, and
 staffThe first section and sections 2, 4, 5, and 8 of House Resolution 1238, Ninety-first Congress, agreed to December 22, 1970 (as enacted into permanent law by chapter VIII of the Supplemental Appropriations Act, 1971) (2 U.S.C. 5125(a), 5126, 5127, 5128, and 5129), are repealed.
 (b)Conforming AmendmentSubsection (b) of the first section of Public Law 93–532 (2 U.S.C. 5125(b)) is repealed. (c)Effective DateThe amendments made by this Act shall apply with respect to any individual who is a former Speaker of the House of Representatives at any time before, on, or after the date of the enactment of this Act.
			
